Exhibit 10.30

2003

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE: [GRANT DATE]

The following Agreement is (A) established to ensure the continued protection of
the trade secrets, intellectual property, confidential information, customer
relationships and goodwill of Motorola Mobility Holdings, Inc. and each of its
subsidiaries (the “Company”), both as defined in the Motorola Mobility Holdings,
Inc. Legacy Incentive Plan (the “Plan”), and Motorola, Inc. and each of its
subsidiaries (“Predecessor” which, to the extent this Agreement refers to
post-Distribution rights and obligations, shall mean Motorola Solutions, Inc.
and each of its subsidiaries) to the extent hereinafter provided, and to reflect
the assumption and substitution by Motorola Mobility on January 4, 2011 under
the terms of the Plan of an option (the “Original Award”) granted to me by
Motorola, Inc. on the above referenced grant date, and (B) made in connection
with the distribution to holders of shares of Predecessor common stock of the
outstanding shares of Company Common Stock (the “Distribution”). Such adjustment
and substitution included an adjustment to the number and kind of shares
underlying the Original Award and that future vesting will be based on
employment or service with the Company or as otherwise provided in the
Substitute Award Document.

As consideration for the assumption and substitution of the Original Award
granted to me by Predecessor (“the Covered Options”), and the Company and its
predecessors, including Predecessor, having provided me with Confidential
Information as an [appointed vice president or elected officer] of the Company
and/or its Predecessor, I agree to the following:

 

1. I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions
during the course of my employment, any Confidential Information. Confidential
Information means information concerning the Company and its business that is
not generally known outside the Company. Confidential Information includes:
(i) trade secrets; (ii) intellectual property; (iii) the Company’s methods of
operation and Company processes; (iv) information regarding the Company’s
present and/or future products, developments, processes and systems, including
invention disclosures and patent applications; (v) information on customers or
potential customers, including customers’ names, sales records, prices, and
other terms of sales and Company cost information; (vi) Company personnel data;
(vii) Company business plans, marketing plans, financial data and projections;
and (viii) information received in confidence by the Company from third parties.
Information regarding products or technological innovations in development, in
test marketing or being marketed or promoted in a discrete geographic region,
which information the Company or one of its affiliates is considering for
broader use, shall not be deemed generally known until such broader use is
actually commercially implemented. For purposes of this paragraph 1, “Company”
shall include the Company, Predecessor and each of their subsidiaries.

 

2.

I acknowledge and agree that during the Restricted Covenant Period, I will not
recruit, solicit or induce, or cause, allow, permit or aid others to recruit,
solicit or induce, or to communicate in support of those activities, any
employee of the Company or Predecessor, as the case may be, to terminate his/her
employment with the Company or Predecessor, as the case may be, and/or to seek
employment with my new or prospective

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 10.30

2003

 

 

employer, or any other company. For purposes of this Agreement, “Restricted
Covenant Period” shall mean the period commencing on the termination of my
employment with the Company for any reason and ending, (i) in respect of a
restriction or limitation relating to my employment with Predecessor connected
with or in support of activities, products, services, technological
developments, customers or potential customers of the business units that are
part of Predecessor post-Distribution, two years following the Distribution
Date, and (ii) in respect of a restriction or limitation relating to my
employment with the Company or connected with or in support of activities,
products, services, technological developments, customers or potential customers
of the business units that are part of the Company post-Distribution, two years
following termination of my employment with the Company.

 

3. I understand that by accepting the Covered Options, (i) if I violate the
terms of paragraphs 1 or 2 of this Agreement, or (ii) if during the Restricted
Covenant Period I engage in activities which are the same as or similar to
activities in which I engaged at any time during the two years preceding
termination of my employment with the Company, including any employment with
Predecessor, for any person, company or entity in connection with products,
services or technological developments (existing or planned) that are the same
as, similar to, or competitive with, any products, services or technological
developments (existing or planned) on which I worked at any time during the two
years preceding the termination of my employment with the Company, including any
employment with Predecessor, then: (a) all of my vested and unvested Covered
Options will terminate and no longer be exercisable; and (b) for all Covered
Options exercised within two years prior to the termination of my employment
with the Company or anytime after termination of my employment with the Company,
I will immediately pay to the Company the difference between the exercise price
as reflected in the Substitute Award Document for the Covered Options and the
market price of the shares of Company common stock on the date of exercise (the
“spread”). Paragraph 3(ii) applies in the countries in or for which I have
performed work at any time during the two years preceding termination of my
employment.

 

4. The requirements of this Agreement can be waived or modified only upon the
prior written consent of the Company. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options.

 

5. I agree that upon termination of employment with the Company and two years
thereafter, I will immediately inform the Company of (i) the identity of my new
employer (or the nature of any start-up business, consulting arrangements or
self-employment), (ii) my new title, and (iii) my job duties and
responsibilities. I hereby authorize the Company to provide a copy of this
Agreement to my new employer and/or to share information with Predecessor if
deemed relevant to Predecessor’s ability to enforce its rights under this
Agreement. I further agree to provide information to the Company as may from
time to time be requested in order to determine my compliance with the terms of
this Agreement.

 

6.

I acknowledge that the harm caused to the Company and/or Predecessor by the
breach or anticipated breach of paragraphs 1 and/or 2 of this Agreement may be
irreparable and I

 

- 2 -



--------------------------------------------------------------------------------

Exhibit 10.30

2003

 

 

agree the Company and/or Predecessor may have injunctive relief against me in
addition to and cumulative with any other rights and remedies the Company and/or
Predecessor may have pursuant to this Agreement, any other agreements between me
and the Company, or between me and Predecessor for the protection of
Confidential Information, or law, including the recovery of liquidated damages.
I agree that any interim or final equitable relief entered by a court of
competent jurisdiction will, at the request of the Company and/or Predecessor,
be entered on consent and enforced by any such court having jurisdiction over
me. This relief would occur without prejudice to any rights either party may
have to appeal from the proceedings that resulted in any grant of such relief.

 

7. If any provisions contained in this Agreement shall be determined by a court
of competent jurisdiction to be overly broad as to scope of activity, duration
or territory, I consent to any request by the Company and/or Predecessor to such
court to interpret such provision by limiting or reducing it to be enforceable
to the extent compatible with then applicable law. If any one or more of the
terms, provisions, covenants or restrictions of this Agreement are determined by
a court of competent jurisdiction to be invalid, void or unenforceable, then the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. However, and without regard to the foregoing, if paragraphs 1, 2
and 3 herein, or either of them, is not enforceable or otherwise invalid, the
consideration I am providing the Company for the Covered Options would fail. I
agree that all of my Covered Options will terminate and that, I will pay the
Company the spread on any Covered Options exercised within two years prior to
the termination of my employment or anytime after termination of my employment.

 

8. I accept the terms of this Agreement and the Covered Options, subject to the
terms of this Agreement, the Plan, and the Substitute Award Document issued
pursuant thereto. I am familiar with the Plan and agree to be bound by it to the
extent applicable, the actions of the Compensation Committee and the actions of
the Company’s Board of Directors.

 

9. I agree that this Agreement and the Plan, and the Substitute Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that, unless otherwise provided in the Plan, this
Agreement is governed by the laws of Illinois, without giving effect to
principles of Conflicts of Laws, and any legal action related to this Agreement
shall be brought in any federal or state court located in Illinois, USA. I
accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this Agreement and stock
option(s) offer.

 

 

  

 

  

 

Date    Signature    Printed Name      

 

      Commerce ID

 

- 3 -



--------------------------------------------------------------------------------

Exhibit 10.30

2003

 

IN ORDER FOR THE ABOVE-REFERENCED COVERED OPTION(S) TO BE EXERCISABLE, THIS
AGREEMENT, SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY HOLDINGS,
INC. c/o EXECUTIVE REWARDS NO LATER THAN

                                         .

 

- 4 -